           Case 5:20-cv-00129-gwc Document 1 Filed 09/03/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                                       FOR THE                                2821 SEP -3 AK IQ: 53
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,               )
                                        )
     Plaintiff,                         )
                                        )
       V.                               )
                                        ) Civil No.
JEANETTE TUCKER, RUTLAND WEST           )
NEIGHBORHOOD HOUSING SERVICES, INC.,    )                                 5 '. 2 o , c. \J , I 2 9
TOWN OF CASTLETON SEWER DEPARTMENT, and )
ANY TENANTS OR OCCUPANTS RESIDING AT    )
950 ROUTE 30N, BOMOSEEN, VERMONT 05732, )
                                        )
     Defendants.                        )


               COMPLAINT FOR FORECLOSURE BY POWER OF SALE

       NOTICE TO DEFENDANTS: In order to receive notice of the Foreclosure Judgment,

you are required by law to enter an appearance in this action either through an attorney or on

your own behalf after service has been made upon you by the United States of America and you

have returned your waiver of service of summons to the Office of the United States Attorney. If

such appearance is not filed with the Clerk of the United States District Court within sixty (60)

days of service of this Complaint, you will not receive notice of the Foreclosure Judgment which

will set forth the amount of money you must deposit to redeem the property and the amount of

time allowed you to redeem the property.

                  NOTICE TO ALL TENANTS AND OCCUPANTS
            OF REAL PROPERTY AS REQUIRED BY 12 V.S.A. § 4932{c){2):

THE PROPERTY IN WHICH YOU LIVE IS BEING FORECLOSED UPON. YOU ARE
NAMED AS A DEFENDANT IN THE FORECLOSURE BECAUSE YOUR RIGHT TO
REMAIN ON THE PREMISES MAY END WHEN THE FORECLOSURE IS
COMPLETED. YOU MUST NOTIFY THE COURT OF YOUR NAME AND ADDRESS
IN ORDER TO BE KEPT INFORMED OF THE STATUS OF THE FORECLOSURE.
              Case 5:20-cv-00129-gwc Document 1 Filed 09/03/20 Page 2 of 7




YOU ARE ALSO ADVISED, PURSUANT TO 12 V.S.A. § 4932(c)(3), THAT, IN THE
EVENT THE OWNER IS UNABLE TO REDEEM THE PREMISES, YOU MAY BE
REQUIRED TO VACATE THE PREMISES UPON 30 DAYS NOTICE.

         The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, brings this Complaint and states as follows:

                              Introduction, Jurisdiction, and Parties

         1.      This is a civil action to foreclose by power of sale a mortgage given by Defendant

Jeanette Tucker ("the Borrower"), to the Plaintiff, the United States of America ("the United

States"), on or about March 16, 2000.

         2.      This Court has jurisdiction in this matter under 28 U.S.C. § 1345 and 42 U.S.C . .§

1490a.

         3.      The mortgaged property has been abandoned by the Borrower and is not presently

occupied by her as her primary residence.

         4.      On information and belief the last known addresses of the Defendants are as

follows:

         Jeanette Tucker
         3Bl Templewood Court
         Rutland, VT 05701

         Rutland West Neighborhood Housing Services, Inc.
         110 Marble Street
         West Rutland, VT 05777

         Town of Castleton Sewer Department
         263 VT-30
         Bomoseen, VT 05732

         Any Tenants or Occupants residing at
         950 Route 30N
         Bomoseen, VT 05732




                                                  2
             Case 5:20-cv-00129-gwc Document 1 Filed 09/03/20 Page 3 of 7




        5.      Tenants or Occupants of the mortgaged premises, if any, are named as defendants

pursuant to 12 V.S.A. § 4932(c)(l) for the purpose of providing notice of the pendency of this

action. The United States does not know whether the property will be tenant-occupied at the

time the judgment order, decree of foreclosure, and order for judicial sale are entered in this

proceeding. Such tenants or occupants, if any, are entitled to notice of these proceedings but are

not entitled to a right of redemption. In the event that the mortgage is foreclosed, the interests of

all tenants or occupants, if any, shall be foreclosed and they shall have no further interest as

tenants, occupants, or otherwise, in the property. The United States, or the purchaser at the

judicial sale, shall have the right to seek and enforce a writ of possession and neither the United

States nor the purchaser at the judicial sale shall be obligated or required to institute an eviction

proceeding against any tenants or occupants.

                                  Foreclosure by Power of Sale

       6.       On or about March 16, 2000 Jeanette Tucker duly executed to the United States of

America a real estate mortgage covering certain land and premises described therein. Paragraph

25 of the mortgage reserves to the United States the right to foreclose the mortgage as authorized

by state and/or federal laws, including but not limited to foreclosure by power of sale. A copy of

the mortgage is attached to and made a part of this Complaint as Exhibit A.

       7.       The mortgage was duly recorded on March 20, 2000 in the Town of Castleton

Land Records in Book 108, Page 342.

       8.       The property subject to the mortgage is described therein as:

       Being all and the same lands and premises described in and conveyed by a Warranty
       Deed from James F. Riach to Jeannette Tucker, dated February 25, 2000 and recorded in
       the Town of Castleton Land Records and more particularly described therein as follows:

       Being all and singular the same lands and premises conveyed to Bernard R. cicklin (sic)
       and Sandra L. Cocklin, husband and wife, by Gary M. Briere and Philip D. Brier, d/b/a


                                                  3
            Case 5:20-cv-00129-gwc Document 1 Filed 09/03/20 Page 4 of 7




       Briere Brothers, by deed dated December 8, 1976 and recorded in the Land Records in
       the Town of Castleton in Book 58 at Page 255. The premises therein described is more
       particularly bounded and described as follows:

       "Being all and singular the same lands and premises conveyed to Gary M. Briere and
       Philip D. Briere, d/b/a Briere Brothers, by William H. hart, by his deed dated October 21,
       1975, and recorded in the Land Records of the Town of Castleton in Book 57 at Page
       408. The premises therein described are more particularly bounded and described as
       follows:

       Beginning at an iron pipe in the east line of Vermont Route 30, said pipe being the
       southwest comer of lands of Shaw; thence South 23 ° west 190 feet along the east line of
       Route 30 to an iron pipe; thence South 67° east 214.4 feet to an iron pipe; thence North
       23° east 89.5 feet to an iron pipe; thence North 41 ° 34' west about 235 feet to the place of
       beginning. Containing .68 acre.

       Reference is made to a map or survey by Landmark Surveying Company, Donald J.
       Kehoe, Jr., Registered Land Surveyor, dated November 1, 1976, and bearing the legend
       "Lands of Briere Brothers, Castleton, Vermont", which map or survey is recorded in the
       Land Records of the Town of Castleton in Map Book 3 at page (sic)

       Reference is further made to two quit-claim deeds given and exchanged by and between
       the grantors herein and William H. Hart in order to effectuate and establish the southerly
       boundary line of the premises herein conveyed. Said deeds are as follows: A deed from
       Gary M. Briere and Philip D. Briere to William H. Hart dated November 15, 1976 and
       recorded in the Land Records of the Town of Castleton in Book 58 at Page 249 and a
       deed from William H. Hart to Gary M. Briere and Philip D. Briere d/b/a Briere Brothers,
       dated November 15, 1976, and recorded in the Land Records of the Town of Castleton in
       Book 58 at Page 250.

       To all of which deeds, the aforesaid map or survey, the records thereof and the references
       therein contained, reference is hereby made and had for a fuller and more particular
       description."

       Subject to a first mortgage given by Jeanntte Tucker to VHF A, and recorded in Book 108
       Page 347 of the Castleton Town Records.

       Reference is made to the above noted deeds and their records and to all former deeds and
       their records for a more particular description of the land and premises being conveyed
       herein.


       9.      The mortgage was conditioned upon the payment of a certain promissory note,

dated March 16, 2000 in the principal sum of $56,475.00 and bearing interest at the rate of



                                                 4
             Case 5:20-cv-00129-gwc Document 1 Filed 09/03/20 Page 5 of 7




7.375% per annum. A copy of the note is attached to and made a part of this Complaint as

Exhibit B.

       10. The mortgage further secures repayment of any subsidy granted to the Borrower in

the form of interest credit pursuant to a subsidy repayment agreement dated March 16, 2000. A

copy of said agreement is attached to and made a part of this Complaint as Exhibit C.

       11. The subsidy repayment agreement expired on September 15, 2015, at which time the

monthly payment shown on the face of the promissory note became effective. Pursuant to 42

U.S.C. § 1490a and the terms of the mortgage, any interest credit assistance received on any

mortgages given on or after October 1, 1979 is subject to recapture upon the disposition of the

property.

       12.      The note provides that upon default by the Borrower of any payment, the United

States at its option may declare all or any part of any such indebtedness immediately due and

payable. Because the Borrower defaulted on the note, acceleration and demand for full payment

took place on November 3, 2015 and notice was sent to her at the address last provided to RHS

by the Borrower. The Borrower further defaulted on her obligations by abandoning the property.

       13.      Though demand was made, the Borrower refused, neglected, or was unable to pay

the amounts due pursuant to the terms of the note. There is due and owing by the Borrower to

the United States as of September 2, 2020, the principal sum of $59,046.59 plus interest in the

amount of $20,174.74, which interest accrues at the daily rate of $7.375. There is further due

and owing interest credit subsidy subject to recapture and principal reduction attributed to

subsidy in the amount of $25,185.78, as described in paragraph 11 above. There is further due

and owing late charges of$60.72. There are further due and owing fees assessed at $31,764.04.




                                                 5
              Case 5:20-cv-00129-gwc Document 1 Filed 09/03/20 Page 6 of 7




       14.       Paragraph 7 of the mortgage authorizes the United States to do and pay for

whatever is necessary to protect the United States' interest in the property, including paying any

sums secured by a lien which has priority over the mortgage held by the United States. Any

amounts disbursed by the United States for this purpose become additional debt secured by the

mortgage. On or about March 6, 2015, after receiving notice of the Borrower's payment default,

the United States disbursed funds to satisfy the debt secured by the superior mortgage, recorded

on March 20, 2000 in the Town of Castleton Land Records in Book 108, Page 347, given by the

Borrower to the Vermont Housing Financing Agency. The additional amount is now due and

owing by the Borrower and is included as an assessed fee as stated above in paragraph 13.

       15.       On information and belief, in order that it may protect and preserve its security,

the United States may be compelled to make advancements for payment of taxes, hazard

insurance, water and sewer charges, or other municipal assessments. Although the nature and

amount of such expenses are unknown to the United States at this time, the United States seeks

recovery of those expenses, together with interest thereon.

       16.       The Borrower is no longer residing at the mortgaged premises and the property is

subject to waste and deterioration because it is vacant. A shortened redemption period of ten

days is appropriate and necessary to protect the property and the government's interests.

        17.      No other action has been brought to enforce the provisions of the aforesaid

promissory note and real estate mortgage, and all conditions precedent to the bringing of the

action have been performed or have occurred.

        18.      The United States has complied with the requirements of all applicable servicing

regulations.




                                                   6
     Case 5:20-cv-00129-gwc Document 1 Filed 09/03/20 Page 7 of 7




WHEREFORE, THE PLAINTIFF PRAYS:

a.      That the Defendants' equity of redemption be foreclosed in accordance with law;

b.      That the Court enter an order shortening the redemption period to ten (10) days;

c.      That the Court enter, pursuant to the United States' exercise of its right to a
        foreclosure by public sale, an order for public sale of the mortgaged premises;

d.      That the Court award expenses incurred by Plaintiff to preserve and protect its
        security;

e.     That the Court fix and allow attorney's fees and other costs and expenses incident
       to this proceeding;

f.      That the United States of America or the purchaser at the judicial sale be granted
        a writ of possession in the mortgaged premises;

g.      And for such other and further relief as this Honorable Court may deem just and
        equitable.


Dated at Burlington, in the District of Vermont, this 3rd day of September, 2020.

                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA

                                                     CHRISTINA E. NOLAN


                                             By;;;;;;_AJ°j Kau aJdo
                                                     MELISSA A.D. RANALDO
                                                     Assistant U.S. Attorney
                                                     P.O. Box 570
                                                     Burlington, VT 05402-0570
                                                     (802) 951-6725
                                                     Melissa.Ranaldo@usdoj.gov




                                         7
     Case 5:20-cv-00129-gwc Document 1-1 Filed 09/03/20 Page 1 of 7




FormRDJ550-l4 VT                                                                                             Form Approved
(11-96)                                                                                                      0MB No. 0575-0172
                                              United States Department of Agriculture
                                                      Rural Housing Service
                                           MORTGAGE FOR VERMONT
                                                                                                'N
THIS MORTGAGE ("Security Instrument") is made on                                    Marchff~
                                                                                          / ,               , 2000 .      [Dlllcl
The mortgagor is JEANETTE TUCKER
                                                                                                                            ("Borrower").
This Security Instrument is given to the United States of America acting through the Rural lousing Service or successor agency,
United States Department of Agriculture ("Lender''), whose address is Rural Housing Service, c/o Centralized Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
"Note") which have been executed or a_~sumcd by Borrower and which provide for mo~thr payments, with the full debt, if not
paid :hdue      and payable on the maturity date:                                ~

Date ~men1                                 Principal Amount                           Maturitv Date
                                                                                                     16
March,~~ 2000                              $56,475.00                                 March \ , 2033
This Security lnstrumcnl secures to Lender; (a} tbe repayment of the debl evidenced by the Noli.:, with interest, and all renewals,
extensions and modificalions of the No<e; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
the property covered by this Securily Instrument; (c) the perfonnance of Dorrower's covenants and agreements wider this
Security Instrument and the Nole, and (d) the recapture of any payment assistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose 1111d in consideration of the debt, Borrower
does hereby mortgage, grant, and convey to Lender and Lender's successors and assigns, with power of sale, the following
described property located in the Town of Bornoseen
 County of Rutland                                                                            , State of Vermont:

SEE SCHEDULE A ATTACHED




which has the address of                             950 Route 30N                               Bomoseen
                                                      [Street]                                   {City]
Vermont                      05732                    ("Property Address");
                                [ZIP]




Public reporting burden for this collection of information is estimated lo (I\lerage 15 minules per respon.e, including the time for reviewing
instruction, searching existing data sources, garhering and maintaining the dara needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this col/eclio11 of information, including suggestions for
reducing this burden, to the U.S. Department of Agriculture, Clearance Officer, STOP-7602, /400 independence Ave., S. W, Washington, D,C.
10250-7602 Please DO NOT REWRN tl1isform lo this address. Forward lo the local USDA office only. You are not required to respond 10
this collection of information unless ii displays a currenl/y valid 0MB number
                                                                                                                                Page l of6




                                                                                                                                       I         EXIIIBIT
                                                                                                                                                   A
                                                                                                                                        I
        Case 5:20-cv-00129-gwc Document 1-1 Filed 09/03/20 Page 2 of 7




                                            SCHEDULE A

    1,-\ttnchment to Mortgage Deed from .Jeannette Tucker to USDA Rural Development II Rte.
    JO, Castleton, Vermont

    Being all and the same lands and premises described in and conveyed by a Warranty Deed from
    .lames F. Riach to Jeannette Tucker, dated February 25, 2000 and recorded in the Town of
    Castleton Land Records and more particularly described therein as follows:


       Being all and singular the same lands and premises conveyed to Bernard R. cicklin (sic) and
       Sandra L. Cocklin, husband and wife, by Gary M. Briere and Philip D. Brier, d/b/a Briere
       Brothers, by deed dated December 8, 1976 and recorded in the Land Records in the Town of
       Castleton in Book 58 at Page 255. The premises therein described is more particularly
       bounded and described as follows:

       "Being all and singular the same lands and premises conveyed to Gary M. Briere and Philip
       D. Briere, d/b/a Briere Brothers, by William H. hart, by his deed dated October 21, 1975, and
       recorded in the Land Records of the Town of Castleton in Book 57 at Page 408. The
       premises therein described are more particularly bounded and described as follows:

       Beginning at an iron pipe in the east line ofVennont Route 30, said pipe being the southwest
/      comer oflands of Shaw; thence South 23° west 190 feet along the east line of Route 30 to an
       iron pipe; thence South 67° east 214.4 feet to an iron pipe; thence North 23° east 89.5 feet
       to an iron pipe; thence North 4 l° 34' west about 23S feet to the place of begiMing.
       Containing .68 acre.

       Reference is made to a map or survey by Landmark Surveying Company, Donald J. Kehoe,
       Jr., Registered Land Surveyor, dated November l, 1976, and bearing the legend "Lands of
       Briere Brothers, Castleton, Vennont", which map or survey is recorded in the Land Records
       of the Town of Castleton in Map Book 3 at page (sic)

       Reference is further made to two quit-claim deeds given and exchanged by and between the
       grantors herein and William H. Hart in order to effectuate and establish the southerly
       boundary line of the premises herein conveyed. Said deeds are as follows: A deed from
       Gary M. Briere and Philip D. Briere to William H. Hart dated November 15, 1976 and
       recorded in the Land Records of the Town of Castleton in Book 58 at Page 249 and a deed
       from William H. Hart to Gary M. Briere and Philip D. Briere d/b/a Briere Brothers, dated
       November 15, 1976, and recorded in the Land Records of the Town of Castleton in Book 58
       at Page 250.

       To all of which deeds, the aforesaid map or survey, the records thereof and the references
       therein contained, reference is hereby made and had for a fuller and more particular
       description."
      Subject to a first mortgage given by Jeanntte Tucker to VHFA, and
      recorded in Book _ _Page _ _ _of the Castleton Town Records
     Case 5:20-cv-00129-gwc Document 1-1 Filed 09/03/20 Page 3 of 7




     TOGETHER WITH all the improvements now or hereafter erected on lhe property, and all ensements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacemenl,; and additions shull
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has !he right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warranls and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
       t. Payment of Principal and Interest; Pre1>ayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
       2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
(''Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, al any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 11>74 as amended from time to time, 12 U.S.C. § 2601 el seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow llems or otherwise in accordance with
applicable law.
       ·n1e Funds shall be held by a federal agency (including Lender} or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay lhe Escrow Items. Lender may
not charge Borrower for holding and 11pplying lhe Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower inierest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate lax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earning:. on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of lhe Funds, showing credits
and debits to the Funds and the purpose for which each debit to the funds was made. ·n1e Funds are pledged as
additional security for all sums secured by this Security Instrument.
       If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower fo~ lhe excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
       Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
       3. AppllcaCion of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for
the preservation or protec11011 of lhe Property or enforcement of this lien; (2) to accrued Interest due under the Note;
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other tees and charges.
       4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, lines and impositions attributable to the
 Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
 Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shalt promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
 li.Jrnish lo Lender receipts evidencing the payments.
       Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or BorTOwcr: (a) agrees in writing to the payment of the obligation secured by the lien
 in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
                                                                                                           Page 2 of6
     Case 5:20-cv-00129-gwc Document 1-1 Filed 09/03/20 Page 4 of 7




in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien 1111 agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender detcnnines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten ( to) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the renn "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty {30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or 10 pay sums secured by this Security
Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred lo in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the ex.tent of the
sums secured by this Security Instrument immediately prior to the acquisition.
      6.    Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good fnith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith detennination, precludes forfeiture of the Borrower's interest
in the Propt•rty or uther material impairment of the lien created by this Security Instrument or Lender's security
interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
i1rnc,·urate infonnation or statements to Lender (or failed to provide Lender with any material information) in
connection with the loan evidenced by the Note, lf this Security Instrument is on a leasehold, Borrower shall
comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
title shall not merge unless Lender agrees to the merger in writing.
      7. Protection of Lender's Rights in lhe Property. If Borrower fails to perform the covenants and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affoct Lender's rights in
the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
Security fnstrument, appearing in court, paying reasonable attorneys' fees and emering on the Property 10 m11kc
repairs. Although Lender may take action under this paragraph 7, Lender is not required to do su.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree lo other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Aorrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperalive or private credit source, at reasonable rates and tem1s for loans for similar purposes,
 Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
                                                                                                           PageJof6
     Case 5:20-cv-00129-gwc Document 1-1 Filed 09/03/20 Page 5 of 7




shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      IO. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, arc
hereby assigned and shall be paid to Lender. In the event of a total taking of the Pro1>erty, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
 In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Bon·ower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction:· (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Properly immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applird to the sums secured by this Security lnslnunenl whether or not the
sums are then due.
      If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within lhit1y (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
      11. Horrower Not Released; Forbearance By Lender Not II Waiver. Extension of the time for payment or
rnodilicalion of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Horrowcr or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
hy reason of any demand made by the original Borrower or Borrower's successors in interest Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
      12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. Th.:: covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the 1-'roperty under the tcm1s of this Security Instrument; (b)
is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the tenns of this
Security Instrument or the Note without that Borrower's consent.
      13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address slated herein or any other address I.ender designates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given lo Borrower or
Lender wher. given as provided in this paragraph.
      14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security lnstrume111 or the Noce contlicts with applicable law, such conflict shall
not atlcc1 other provisions of this Security Instrument or the Note which can be given etlcct without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
instrument shall be subject lo the present regulations of Lender, and to its future regulations not inconsistent with
the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
arc irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
remedies provided by law.
      15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
Security Instrument.
      16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
 interest in it is leased for a term greater than three (3) years, leased with an option lo purchase, sold, or transferred
(or if a beneficiul interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
      17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
 Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
 for the sale or rental of the Property or will otherwise make unavailable or deny !he Property lo anyone because of
 race, color, religion, sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal
 and hereby disclaims and will not comply with or altempl to enforce any restrictive covenants on dwelling relating
 to race, color, religion, sex, national origin, handicap, age or familial status.
                                                                                                            Page 4 of6
     Case 5:20-cv-00129-gwc Document 1-1 Filed 09/03/20 Page 6 of 7




     18. Sale of Note; Change of Loan Servicer. 111e Noce or a partial interest in the Note (together with this
Security lnscrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity {known as the "Loan Servicer") that collects monthly payments due under the Nole and this Securicy
lnstn1ment. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance wich paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
     19. Uniform l<'cderal Non-.Judlcial Foreclosure. If a unifonn lederal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
     20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to nonnal residential uses and to maintenance 0f the Property. Borrower shall 1101 do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowlcd~c. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance aflccting
che Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other tlammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.
     21. Cross Collaleralization. Default hereunder shall constiUJte default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder.
     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the pcrfonnance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice, may: {a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonnble expenses for repair or maintenance of and lake possession of, operate or rent the
Property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the Property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e} enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior hens required by law or a
competent court to be so raid, (c) the debt evidenced by the note and all indebtedness to Lender secured
hereby, (d) inferior liens o record required by law or a competent court to be so paid, (e) at Lender's option, any
other indebtedness of Borrower owing to Lender, and (t) any balance to Borrower. At foreclosure or other sale of all
or any part of the Properly, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such umount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not be bound by any present or future laws, (a) providing for valuation,
appraisal, homestead or exemption of the Property, (b) prohibiting maintenance of an action for a deficiency
judgment or limiting the amount thereof or the time within which such action must be brought, (c) prescribing any
orher statute of limitations, (d) allowing any right of redemption or possession following any foreclosure sale, or (e)
limiting the conditions which Lender may by regulation impose, including the interest rare it may charge, as a
condition of approving a transfer of the Property lo a new Borrower. Borrower expressly waives the benefits of any
such State laws. Borrower hereby relinquishes, waive~. and conveys all righcs. inchoate or consummate, of descent,
dower, and curtesy.
     25. Upon default by Borrower as aforesaid, Lender may foreclose this instrument as authorized or permilled
by 1hc laws then exisling of Vennont and of the United States of America, on terms and conditions satisfactory to
Lender, including but nut limited to foreclosure by (a) slatutory power of sale, or (b) advertisement and sale of the
Property at public auction to the highest bidder in one or more parcels at Lender's option and at the time and place
and in the manner and after such notice and on terms as may be required by statute or as may be detcmiined by
                                                                                                          Page 5 of6
     Case 5:20-cv-00129-gwc Document 1-1 Filed 09/03/20 Page 7 of 7




Lender if not contrary to statute, or (c) written agreement hereafter made between Borrower and Lender.
     26. Release. PROVIDED that if all the indebtedness hereby secured is duly paid and each and every covenant,
condition, agreement, and obligation, contingent or otherwi!>c, contained herein, secured 111:reby or arising hereunder
is fully perfonncd and discharged, this mortgage shall be void; otherwise it shall remain in full force and effect.
     27. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded togelher
with this Security lns1111ment, the covenants and agreements of each rider shall be incorporated into and shall amend
and supplement the covenants and agrcemc.>nts of this Security Instrument as if the rider(s) were a part of this
Security Instrument. [Check applicable box]

     •   Condominium Rider          •   Planned Unit Development Rider         •   Other(s) [specify]

     BY SIGNfNG BELOW, Borrower accepts and agrees to the tenns and covenants contained in pages I through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument




                                                           -~s(\V\~ ~
                                                                JEANE'fTE TUCKER
                                                                                        \_(,\4 [ ..,    (Seal)
                                                                                                 Borrower


                                                                                                . -~--- _(Seal)
                                                                                                Borrower


ST ATE OF VERMONT
                                              } • · ACKNOWLWGMENT
COUNTY OF        Rutl~~9____ _


    On this       16th day of               March, 2000           _ _ _, before me, the undersigned, a Notary
              ------
Public in and for said State and County, personally appeared ~nette_Tucker_

  · - - - - - - - - - - - - - - - - - - - • individually known to me and by me known to be the
party(ies) executing the foregoing instrument, and to me acknowledged the said instrument to be executed by
   her ____ as       h~r__. free act and deed.
    IN WITNESS WHEREOF, I have hereunto set my hand and o


My commission expires:       02 / 10 / 03
                                                                                                       Notary Public


(NOTARIAL SEAL)




                                                                                                            Page 6 of6
                    Case 5:20-cv-00129-gwc Document 1-2 Filed 09/03/20 Page 1 of 3
 USDA-RHS
 Form FmHA 1940-16
"(Rev. 10-961




                                                       PROMISSORY NOTE

Type of Loan SECTION 502                                                               loan No. 0018092096
                i\J I/.?
Date:   March   j          ,   2000

           ~                                           950 Route 30N
                                                             !Property Address!

                               _samo......-s_een
                                            ________ , Rutland                    , Vermont
                                      (City or Townl                   (County)           (State)




BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
States of America, acting through the Rural Housing Service (and its successors)("Government" I $_5_6-
                                                                                                    1
                                                                                                      4_75_._oo_ _ __
(this amount is called "principal"), plus interest.

INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
pay interest at a yearly rate of 7.375   %. The interest rate required by this section is the rate I will pay both before
and after any default described below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

 DI. Principal and interest payments shall be temporarily deferred. The interest accrued to _ _ _ _ _ _ _ __
shall be added to the principal. The new principal and later accrued interest shall be payable in _____ regular
amortized installments on the date indicated in the box below. I authorize the Government to enter the amount of
such new principal here:$_ _ _ _ _ _ _ _ _ , and the amount of such regular installments in the box below when
such amounts have been determined. I agree to pay principal and interest in installments as indicated in the box below.

 [i] II. Payments shall not be deferred. I agree to pay principal and interest in 396               installments as indicated in
the box below.                               Ji--                                              J+
 I will pay principal and interest by makln9.1a,P,ayment every month.                       i:)(v,
 I will make my monthly payment on the_~     __ day of each month beginning on April b5-              , ~ and continuing
 for 395      months. I will make these payments every month until I have paid all of the principal and interest and any
 other charges described below that I may owe under this note. My monthly payments will be applied to interest
 before principal, If on March 9\\~       ,2033   , I still owe amounts under this note, I will pay those amounts in full on
 that date, which is called the "maturity date."
 My monthly payment will be $.......c,,380_.73---'-------· I will make my monthly payment at the post office
  addtt!II noted on my bH ling statement                                or a different place if required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. rt is for the
type of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present
regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.




                                                                                                                'I
                Case 5:20-cv-00129-gwc Document 1-2 Filed 09/03/20 Page 2 of 3

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15
days after the date it is due, I will pay a late charge. The amount of the charge will be 4.000          perce_n_t_o_f_m_y
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

     I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
agrees in writing to those changes. Prepayments will be applied to my loan in accordance with the Gpvernment's
regulations and accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the rerm "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to tha Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is ( 1 >
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
(3) is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's reg,ulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provIs1ons of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when
I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
Government will stifl have the right to do so if I am in default at a later date. If the Government has required me to
immediately pay in full as described above, the Government will have the right to be paid back by me for all of its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney's fees.




                                                            2
                                                                                            Account# 0018092096
                      Case 5:20-cv-00129-gwc Document 1-2 Filed 09/03/20 Page 3 of 3

 NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will
 be given by delivering it or by mailing it by first crass mail to me at the property address listed above or at a different
 address if I give the Government a notice of my different address. Any notice that must be given to the Government
 will be given by mailing it by first class mail to the Government at USDA / Rural Housing service, c/o Custaaier
 service Braoch, P.O. Box 66889, St. louis, HO 63166                      , or at a different address if I am given a notice of
 that different address.

 OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
 personally obligated to kffp all of the promises made in this note, including the promise to pay the full amount owed.
 Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
 may enforce its rights under this note against each person individually or against all of us together. This means that
 any one of us may be required to pay all of the amounts owed under this note. The term ~Borrower" shall refer to
 each person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been
 paid.

WARNING: Failure to fully disclose accurate and truthful financial Information in connection with my loan application
may result In the termination of program assistance currently being received, and the denial of future federal
assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


\J--=--~----". .jt=_'
                 . "{..,;_____.---_\___    _L.._____ Seal
                                     \J\..._~_-
                                                                       -------------------                               Seal
 JEANETTE TUCKER Borrower                                                               Borrower


-------------------          Borrower
                                                            Seal
                                                                       -------------------
                                                                                        Borrower
                                                                                                                         Seal




                                                           RECORD OF ADVANCES
           AMOUNT                         DATE         AMOUNT              DATE             AMOUNT                DATE
  {1)$                                             (8) $                                (15)$
 ·(2) $                                            (9) S                                (16) $
  (3) $                                           (10)$                                 (17) $
 (4) $                                            (11) $                                (18) $
 (5) S                                            (12} S                                (19) $
 (6)   S                                          (13) $                                (20)$
 (7) $                                            (14) $                                (21)$
                                                                               lUlAL    ~




                                                                                  Account#: 0018092096




                                                                   3
                    Case 5:20-cv-00129-gwc Document 1-3 Filed 09/03/20 Page 1 of 1

Form RHS 3550-12                                                                                                                    Fom1 Approved
(10-96)                                                  United States Department of Agriculture                                    0MB No. 057S-0166
                                                                     Rural Housing Service
                                                                                                                   Account#: 0018092096

                                                SUBSIDY REPAYMENT AGREEMENT
l. As required under Section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with Section
502 of the Housing Act of 1949. is repayable to the Government upon the disposition or nonoccupancy of the security property.
Deferred mortgage payments are included as subsidy under this agreement.
2. When I fail to occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer of
title and continue to occupy the property. the amount of recapture will be calculated but, payment of recapture can be deferred,
interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will
not be released nor the promissory note satisfied until the Government is paid in full. In situations where deferment of recapture is
an option, recapture will be discounted 25 % if paid in full at time of settlement.
3. Market value at time of initial subsidy$ 70,000.00        less amount of Rural Housing Service (RHS) loans $56,475.00     less
amount of any prior liens$ 14,200.00     ~als my/our original equity $675.00-           . This amount equals -1.0       % of the
market value as determined by dividing original equity by the market value.

4. If all loans are not subject to recaptul'e. or if all loans subject to recapture are not being paid. complete the following formula.
Divide the balance of loans subject to recapture that are being paid by the balance of all open loans. Multiply the result by 100 to
detennine the percent of the outstanding balance of open loans being paid.

5.                         months                                        Average interest rate paid
                           loan                                1.1       2.1     3.1       4.1            5.1       6.1
                           outstandin               1%        2%         3%      4%        5%             6%        7%      >7%
                               0 -      59         .50        .50        .50     .50       .44            .32       .22      .11
                             60 - 119              .50        .50        .50     .49       .42            .31       .21      .11
                            120 - 179              .50        .50        .50     .48       .40            .30       .20       .10
                            180 - 239              .50        .50        .49     .42       .36            .26       .18       .09
                            240 - 299              .50        .50        .46     .38       .33            .24       .17       .09
                            300 - 359              .50        .45        .40     .34       .29            .21       .14       .09
                            360 & up               .47        .40        .36     .31       .26            .19       .13       .09
6.    Calculating Recapture
        Market value (at the time of transfer or abandonment)
      LESS:
            Prior liens
           RHS balance.
            Reasonable closing costs,
            Principal reduction at note rate,
           Original equity (see paragraph 3), and
           Capital improvements.
      EQUALS
            Appreciation Value. (If this is a positive value, continue.)
      TIMES
            Percentage in paragraph 4 (if applicable},
            Percentage ia paragraph S. and
            Return on borrower's original equity (100% - percentage in paragraph 3).




                                    •
      EQUALS
              Value appreciation subject to recapture. Recapture due equals the lesser of this
              figure or the amount of subsidy received.                    '

                     \)j: ·"                 ,'\elf e_, -C~lc~                                                        ·tt:K
Borrower                                                                                             Date

                 JEANETTE TUCKER,                                                                               Uarch      • 2000
Borrower                                                                                             Date

                                                                                                                                                  .
Publlc rtP<>rting burtkn for this colhctim, of i,rfomration tS unmated to awrage 5 INIUl«s ptr rnponse, indRdllrg the time for n:,iewing illStnl,CIUJnS, s«udling
uisting data sourcu, gathering and mailtJainmg the data. ntedtd, and compkting and rtvkwing tM colltai<m of i1ffom,tllion. Send co"'1UIIIS rtftll!l.lng llt/i
OJ!iar, STOP 7602, 1400 lndquncmct A-,,t, S. W.:. Washfn8ton, D.C. 2(J'J5():.76Q2.
                                                                                         l:_v!atdut:utR
burden Ulimale or an:, otlrtr aspect of this collection of Information. inctudlnl s11ggudons              tltis bll1'4Ult, to U.S.
                                                                                                 e DO NOT RETVRN tJds tonia to tJlfa
                                                                                                                                             of •
/«al USDA office only. You are not required to respQnd 10 this colltctimt of information lllfkss ii displays a ct1rmrlly ,a/Id OJIB COfflrol
                                     Case 5:20-cv-00129-gwc Document 1-4 Filed 09/03/20 Page 1 of 1

JS 44 (Rev. 12/12)                                                                CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                        DEFENDANTS
                                                United States of America                                             Jeanette Tucker, et al.


       (b) County of Residence ofFirst Listed Plaintiff                                                                  County of Residence of First Listed Defendant               _R'-=u"tl"'a,._n=d~-------
                                     (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                         NOTE:    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.


       (C)   Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)
Melissa A.O. Ranaldo, AUSA, U.S. Attorney's Office, P.O. Box 570,
Burlington, VT 05402, (802) 951-6725


II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                               (For Diversity Cases Only)                                                and One Box for Defendant)
~ l       U.S. Government                     0 3   Federal Question                                                                    PTF              DEF                                            PTF       DEF
             Plaintiff                                (US. Government Not a Party)                        Citizen of This State         O 1              0 1        Incorporated or Principal Place      O 4      0 4
                                                                                                                                                                      of Business 1n This State

0 2       U.S. Government                     0 4   Diversity                                              Citizen of Another State           0 2        0    2     lncmporated and Principal Place        0   5    0 5
             Defendant                                (indicate Citizenship of Parties in Item 111)                                                                    of Business 1n Another State

                                                                                                                                              0 3        0    3     Foreign Nation                         0   6    0 6


IV. NATURE OF SUIT (Place an "X" in One Box Only)
1:        ' :, CONTRACT         :/•:     :,                 ·•:,      ·TORTS                               . : FORFEITURE/PENALTY-                ..      ·;BANKRUPTCY                       ·· • OTIIER STATUTES            I
0      110 Insurance                           PERSONAL INJURY                 PERSONAL INJURY             0 625 Drug Related Seizure             0 422 Appeal 28 USC 158                0   3 7 5 False Claims Act
0      120 Marine                        0     3 IO Ai1plane                 0 365 Personal Injury -                 of Property 21 USC 881       0 423 Withdrawal                       0   400 State Reappmtionment
0      130 Miller Act                    0     3 I 5 Ai1plane Product               Product Liability      0 690 Other                                       28   use 151                0   410Antitmst
0      140 Negotiable Inst111ment                     Liability              0 367 Health Care/                                                                                          0   430 Banks and Banking
0      150 Recovery of Overpayment       0     320 Assault, Libel &                Pharmaceutical                                                      PROPERTY RIGHTS                   0   450 Commerce
            & Enforcement of Judgment                 Slander                      Personal Injwy                                                 0 820 Copyrights                       0   460 Deportation
0      151 Medicare Act                  0     330 Federal Employers'              Product Liability                                              0 830 Patent                           0   4 70 Racketeer Influenced and
0      152 Recovery of Defaulted                      Liability              0 368 Asbestos Personal                                              0 840 Trademark                                  Corrupt Organizations
            Student Loans                0     340 Marine                           Injury Product                                                                                       0   480 Conswner Credit
            (Excludes Veterans)          0     34 5 Marine Product                  Liability                    .   :     LABOR.;·· ·                 :SOCIAL SECURITY·                 0   490 Cable/Sat TV
0      I 53 Recovery of Overpayment                   Liability               PERSONAL PROPERTY            0   710 Fair Labor Standards           0     861 HIA (1395ff)                 0   850 Securities/Commodities/
            of Veteran's Benefits        0     350 Motor Vehicle             0 370 Other Fraud                       Act                          0     862 Black Lung (923)                        Exchange
0      160 Stockholders' Suits           0     355 Motor Vehicle             0 371 T111th in Lending       0   720 Labor/Management               0     863 DIWC/DIWW (405(g))           0   890 Other Statutmy Actions
0      190 Other Contract                            Product Liability       0 380 Other Personal                    Relations                    0     864 SSID Title XVI               0   891 Agricultural Acts
0      195 Contract Product Liability    0     360 Other Personal                  Property Damage         0   740 Railway Labor Act              0     865 RSI (405(g))                 0   893 Environmental Matters
0      196 Franchise                                 Injury                  0 385 Property Damage         0   7 51 F aruily and Medical                                                 0   895 Freedom oflnforn1ation
                                         0     362 Personal Injwy -                Product Liability                 Leave Act                                                                      Act
                                                     Medical Maloractice                                   0   790 Other Labor Litigation                                                0   896 Arbitration
I        ·· REAL PROPERTY- '                    · CIVIL RIGHTS                PRISONER PETITIONS ' 0           791 Employee Retirement , FEDERAL TAX SUITS                               0   899 Administrative Procedme
0      210 Land Condenmation             0     440 Other Civil Rights          Habeas Corpus:                                         0 870 Taxes (U.S. Plaintiff
                                                                                                                    Income Secw-ity Act                                                            Act/Review or Appeal of
li'I   220 Foreclosure                   0     441 Voting                    0 463 Alien Detainee                                           or Defendant)                                          Agency Decision
0      230 Rent Lease & Ejectment        0     442 Employment                0 510 Motions to Vacate                                  0 871 IRS~Third Party                              0   950 Constitutionality of
0      240 T01ts to Land                 0     443 Housing/                        Sentence                                                 26 use 7609                                            State Statutes
0      245 Tort Product Liability                    Accommodations          0 530 General
0      290 All Other Real Property       0     445 Amer. w/Disabilities -    0 535 Death Penalty           IMMIGRATION ..
                                                     Employment                Other:                0 462 Naturalization Application
                                         0     446 Amer. w/Disabilities -    0 540 Mandamus & Oilier 0 465 Other Immigration
                                                     Other                   0 550 Civil Rights            Actions
                                         0     448 Education                 0 555 Prison Condition
                                                                             0 560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement

V. ORIGIN (Place an             "X" in One Box Only)
)!( 1 Original              D 2 Removed from                       D 3      Remanded from             D 4 Reinstated or          D 5 Transferred from               D 6 Multidistrict
          Proceeding                 State Court                            Appellate Court                Reopened                   Another District                      Litigation
                                                                                                                                      (specify)
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                 42 U.S.C. Section 1490a
VI. CAUSE OF ACTION                             Brief description ofcause:
                                                 Foreclosure
VII. REQUESTED IN     0                              CHECK IF THIS IS A CLASS ACTION                           DEMAND$                                            CHECK YES only if demanded in complaint:
     COMPLAINT:                                      UNDER RULE 23, FR.Cv P.                                     137,157.13                                       JURY DEMAND:                 D Yes      )!!(No

VIII. RELATED CASE(S)
                                                    (See instructions):
      IF ANY                                                                JUDGE                               ~                                      DOCKETNUMllER
DATE
09/03/2020
FOR OFFICE USE ONLY

       RECEIPT#                      AMOUNT                                        APPL YING IFP                                    JUDGE       Gwc                         MAG.JUDGE
                                                                                                                                                                                             ----------
                                                                                                                                                  5: 2C·cv, \29
